        
Exhibit 10.17
Union Bankshares Corporation
Management Incentive Plan






This document (the “Incentive Document”), together with the Union Bankshares
Corporation Incentive Plan Terms and Conditions (“T&C”) which are incorporated
herein by reference, sets forth the Union Bankshares Corporation Management
Incentive Plan (collectively, the “Plan”). The Plan is offered by Union
Bankshares Corporation (“UNION”), its subsidiary Union Bank & Trust (the
“Bank”), to the undersigned eligible executive (the “Participant”).




1.     Eligible Positions; Participation


Participation is limited to those executives recommended by the Chief Executive
Officer (the “Plan Sponsor”) and approved by the Committee. The Committee shall
retain the discretion to include as a Participant any otherwise-eligible
executive hired or promoted after the commencement of a Plan Year.




2.    Basis of Incentive Compensation Awards


The Plan is a cash award plan. The Participant’s incentive compensation award
under the Plan is based on an incentive target that is approved at the beginning
of the Plan Year by the Committee in its discretion. The incentive compensation
award is expressed as a percentage of the Participant’s base salary at the end
of the Plan Year, and may be awarded if either or both the UNION corporate
performance goals (the “Corporate Goals”) and the Participant’s individual
performance goals (the “Individual Goals”) are achieved. In no event shall a
Participant receive payment under the Plan that exceeds 150% of the
Participant’s base salary as of the end of the Plan Year.




3.    Plan Details


The amount of an incentive compensation award that the Participant is entitled
to receive under the Plan is determined based on the Participant’s incentive
target and weighting and achievement of the approved performance goals. The
performance period for achievement of any performance goal(s) is the Plan Year.


A.    Award Targets and Weightings


Each Participant shall be assigned an incentive target, calculated as a
percentage of the Participant’s base salary, which may be awarded if UNION and
the Participant achieve targeted performance goals.


The incentive compensation award shall be weighted between Corporate Goals and
Individual Goals. The weightings for the two goal categories shall be
recommended by the Plan Sponsor and approved by the Committee. Threshold, target
and superior achievement levels for each Corporate Goal will be recommended by
the Plan Sponsor and approved by the Committee. The payout for the threshold
achievement level will be not less than 10% of the target payout, and the payout
for the superior achievement level will be not more than 150% of the target
payout.


B.    Corporate Goals


The Corporate Goals for the Plan Year will be recommended by the Plan Sponsor
and approved by the Committee.









--------------------------------------------------------------------------------




C.    Individual Goals


Individual Goals for the Plan Year will be established for the Participant in
conjunction with his or her direct supervisor and approved by the Committee (or
its delegee).
 
D.    Determination of Incentive Compensation Award


Following the end of the Plan Year, the Committee will review performance
against the Corporate Goals and any Individual Goals established for the
Participant, certify in writing that the applicable performance goals were
satisfied, and determine the amount of the incentive compensation award, if any,
to be paid to each Participant under the Plan. Notwithstanding any provision of
the Plan to the contrary, in making this determination, the Committee may, in
its discretion, in light of such considerations as it may deem relevant,
increase or decrease an incentive compensation award to which a Participant
would otherwise be entitled by such amount or percentage as the Committee deems
appropriate.


Unless the Committee deems otherwise, an incentive compensation award will not
be earned or paid, regardless of Corporate or Individual performance, if 1) any
regulatory agency issues a formal, written enforcement action, memorandum of
understanding or other negative directive action to UNION or the Bank and where
the Committee considers it imprudent to provide awards under the Plan, or 2) if
after a review of the Bank’s credit quality measures the Committee considers it
imprudent to provide awards under the Plan.


A sample incentive compensation award calculation is set forth on the attached
Appendix A.




4.    Payment of Awards


An incentive compensation award under the Plan will be calculated and paid in
cash on an annual basis. Payment of any incentive compensation award, less
deferrals and applicable federal, state and local taxes, will be made as soon as
practicable following the end of the Plan Year (the “Payment Date”), but in no
event before certification of the Committee or later than March 15th following
the end of the Plan Year.















--------------------------------------------------------------------------------








APPENDIX A


[omitted]































































































--------------------------------------------------------------------------------








Union Bankshares Corporation
Incentive Plan Terms & Conditions


The terms and conditions (“T&C”) set forth herein apply to, are an integral part
of and are incorporated into the cash incentive plan document (the “Incentive
Document”) to which the T&C are attached. Collectively, the T&C and the
Incentive Document constitute the “Plan.” Capitalized terms used but not defined
in the T&C have the meaning assigned to them in the Incentive Document, unless
the T&C provides, or the context requires, otherwise.


1.        Purpose


The purpose of the Plan is to reward the performance of the Participants in a
manner that is consistent with UNION’s strategic plan and the attainment of a
growing return to the shareholders of UNION. The Plan is further intended to
assist UNION and the Bank in their ability to motivate, attract and retain
qualified teammates.


2.    Effective Date


The Plan is in effect January 1, 2019 through December 31, 2019, and will
continue to renew for successive one-year periods (each calendar year being a
“Plan Year”) unless otherwise terminated or modified in accordance with the
Plan.
 
3.     Eligibility


A teammate who is hired into an eligible position, as defined within the
Incentive Document, subsequent to the commencement of the Plan Year may be
deemed eligible by the Compensation Committee (the “Committee”) of the UNION
Board of Directors (the “Board”) (or its delegee) for participation in the Plan,
in the Committee’s discretion (or in the delegee’s discretion). The Plan Sponsor
will recommend to the Committee (or its delegee) the terms and conditions upon
which such employee may participate during his or her partial year of
eligibility.


A Participant who transfers into or out of an eligible position with UNION or
the Bank during the Plan Year, will be treated for purposes of eligibility as
being in the position they hold on December 31st of the Plan Year. The Plan
Sponsor will recommend to the Committee (or its delegee) the terms and
conditions upon which such employee may participate during his or her partial
year of eligibility.


For a Participant who is on a performance improvement plan or similar counseling
or performance document, the Plan Sponsor, following consultation with the Chief
Human Resources Officer, may, in his or her discretion, modify the incentive to
result in a zero or reduced award unless and until the Participant’s manager
documents in writing that the Participant is performing at an appropriate level
to be eligible for the incentive compensation.


No Participant will be eligible to participate in other short-term, annual cash
incentive plans or programs offered by UNION or the Bank while he or she is a
Participant in the Plan.









--------------------------------------------------------------------------------




4.    Active Participation


In the event, during the Plan Year, of the Participant’s death, permanent
disability (as determined by the Committee in its discretion) or retirement at
or after age 65 (each, an “Early Termination Event”), any incentive compensation
award shall be based on performance for the Plan Year, but prorated through the
end of the month in which the Early Termination Event occurs and shall be paid
at the same time as would be otherwise due under the Plan, but in no event later
than March 15th following the end of the Plan Year.


In the event the Participant’s employment ceases prior to the payment of any
incentive compensation award under the Plan for any reason other than an Early
Termination Event, including, without limitation, a voluntary termination of
employment by the Participant, or an involuntary termination with or without
cause, the Participant shall not be entitled to, and shall not have earned, any
incentive compensation award under the Plan.


5.    Administration


Responsibility for the administration of the Plan rests with its Plan Sponsor
and/or the Chief Human Resources Officer. The Plan Sponsor shall monitor for
accuracy the performance reporting of the Participant and determine the amount
of a Participant’s award, if any, under the Plan. In addition, the Committee,
and ultimately the Board, is responsible for the overall oversight, supervision
and existence of the Plan. The Committee has been delegated the sole discretion
to interpret the terms of the Plan and to determine whether an individual is
eligible to participate in the Plan. The Committee shall also be empowered to
make any and all of the determinations not herein specifically authorized which
may be necessary or desirable for the effective administration of the Plan.


Notwithstanding any provision to the contrary contained in the Plan, no
incentive compensation award is earned until paid, and the Committee, may
withhold (as not earned) or adjust any incentive compensation award in its sole
discretion as it deems appropriate and will notify the Participants of its
decision to withhold or adjust the Participant’s incentive compensation award.


Any decision or interpretation of any provision of the Plans adopted by the
Committee shall be final and conclusive.


6.    Modification and Termination of the Plans


The Plans may be modified or changed at any time by the Committee (or its
delegee) in its discretion, followed by written notification to the Participant
as soon as reasonably practicable. The Plan may be terminated at any time by the
Committee in its discretion, followed by written notification to the Participant
as soon as reasonably practicable. In the event of a Plan termination, a
Participant shall continue to be eligible for incentive compensation awards for
the Plan Year prorated through the Plan’s termination date, unless the Committee
determines in its discretion that no incentive compensation should be paid. Any
incentive compensation awards shall be calculated through the date of the Plan
termination on such basis as the Committee deems appropriate in its discretion
and will be payable as soon as practicable after the termination of the Plan but
in no event later than March 15th following the end of the Plan Year in which
the termination occurs.













--------------------------------------------------------------------------------




7.    Participant Rights Not Assignable; Plan not a Contract


Any award made pursuant to the Plan shall not be subject to assignment, pledge
or other disposition, nor shall such amounts be subject to garnishment,
attachment, transfer by operation of law, or any legal process. Nothing
contained in the Plan shall affect an employee’s at-will status or confer upon
any employee any right to continued employment or to receive or continue to
receive any rate of pay or other compensation, nor does the Plan affect the
right of UNION or the Bank to terminate a Participant’s employment.
Participation in the Plan does not confer rights to participation in other UNION
or Bank programs or plans, including annual or long-term incentive plans or
non-qualified retirement or deferred compensation plans.


8.    Ethical Statement


The Participant is subject to UNION’s Code of Business Conduct and Ethics. Any
violation of this Code or any other policy of UNION or the Bank, or any breach
by the Participant of the provisions of the Plan, as determined by the Committee
(or its delegee) in its sole discretion, may result in a reduction of or
ineligibility from payments under the Plan and disciplinary action up to and
including termination.


The Plan is designed to promote honest and ethical conduct.  On occasion, acting
in the best interests of clients, customers, the Bank and/or UNION may not
result in the maximum incentive payout for the Participant. Participants must
never let potential incentive payments dictate their actions or conduct in
disregard of established banking practices, policies and procedures. Any action
or conduct performed by the Participant or at the Participant’s direction for
the sole purpose of earning an incentive may result in disciplinary action up to
and including termination.


9.    Governing Law and Venue


The parties agree that the interpretation and enforcement of the Plan shall be
governed by the laws of the Commonwealth of Virginia, and that any action to
enforce or determine any rights under the Plan shall be brought exclusively in
the Circuit Court of Caroline County, Virginia or the applicable federal court
in Richmond, Virginia, at the option of UNION and/or the Bank. The Participant
consents and waives any objection to personal jurisdiction and venue in such
court. The Plan, and any payments thereunder, shall not be subject to the
Employee Retirement Income Security Act.


10.    Attorney’s Fees and Costs


The parties agree that in the event of any legal action arising out of or
relating to the interpretation or enforcement of the Plan, UNION and the Bank
shall be entitled to recover their attorney’s fees and costs in the event that
they are (or any of them is) the prevailing party.


11.    No Oral or Written Representations


The parties agree that the terms of the Plan are set forth solely in the T&C and
the Incentive Document and the T&C and the Incentive Document collectively
constitute the Plan. The Plan constitutes the complete and entire agreement of
the parties relating to the subject matter thereof. The parties have relied on
no oral or written representation or promises not set forth in the Plan.













--------------------------------------------------------------------------------




12.    Clawback


A Participant, while employed by UNION or the Bank and in the conduct of his or
her duties as an employee, shall not expose UNION or the Bank to any
unreasonable or unnecessary risk. All incentive compensation awards under the
Plans are subject to the terms of UNION’s Compensation Clawback Policy or
similar policy as such may be in effect from time to time, as well as any
similar provisions of applicable federal law or regulation and any applicable
listing standard of the national securities exchange on which UNION’s common
stock is listed, which could in certain circumstances require repayment of an
incentive compensation award or portion thereof.


13.    Banking Regulatory Provision


All incentive compensation awards under the Plan are subject to any condition,
limitation or prohibition under any financial institution regulatory policy or
rule to which UNION or the Bank is subject.


14.    Severability


In the event one or more of the provisions of the Plan shall for any reason be
held to be illegal or unenforceable, the remaining provisions of the Plan shall
remain in full force and effect.







